United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2492
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Rory Allen Gregory,                      *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 14, 2007
                                 Filed: June 19, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Rory Gregory appeals the district court’s1 denial of his petition
for a writ of audita querela. Following careful review, we find that the petition was
properly dismissed based on Brown v. United States, 311 F.3d 875, 878 (8th Cir.
2002). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.